                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:20-cv-440-RJC

TIFFANY STEVENS,                     )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                       ORDER
                                     )
WELLS FARGO BANK,                    )
                                     )
                  Defendant.         )
____________________________________ )

       THIS MATTER is before the Court on initial review of the pro se Amended Complaint,

(Doc. No. 5). Plaintiff is proceeding in forma pauperis. (Doc. No. 4).

       I.      BACKGROUND

       Plaintiff filed this employment discrimination action on August 10, 2020. (Doc. No. 1).

The Complaint was dismissed on initial review and Plaintiff was given the opportunity to amend.

(Doc. No. 4). The Amended Complaint is presently before the Court for initial review.

       Plaintiff purports to seek relief for violations of the Americans with Disabilities Act and

other unspecified federal law. (Doc. No. 5 at 4). Plaintiff identifies as her disabilities a “mental

disorder and fractured ankle.” (Doc. No. 5 at 5). Plaintiff contends that she took a medical leave

of absence in March 2018 due to “work related Anxiety, Depression, and physical stress to the

body” due to “repetitious physical labor and force extended work hours” that Wells Fargo forced

her to undertake in her own department and other departments. (Doc. No. 5 at 10). While Plaintiff

was on medical leave, she was also diagnosed with posterior malleolus right ankle fracture that is

caused by walking, standing, pulling, pushing for extended periods of time. (Doc. No. 5 at 11).

Plaintiff contends that the Wells Fargo management team, human resources, accommodation

                                                 1



            Case 3:20-cv-00440-RJC Document 6 Filed 10/09/20 Page 1 of 5
management, and ethics employees discriminated against her, invaded her privacy, slandered her,

and inflicted emotional distress and that she was ultimately terminated due to her illness and injury.

(Doc. No. 5 at 11). Plaintiff claims that she and a few other employees had been the victims of the

same treatment, that this was reported to Wells Fargo’s human resources and employee ethics, and

that no resolution was reached. (Id.). Plaintiff alleges discriminatory termination of her

employment, failure to accommodate a disability, unequal terms and conditions of employment,

retaliation, invasion of privacy and mishandling of records, and defamation of character. (Doc. No.

5 at 5, 8). Plaintiff seeks compensatory, punitive, and consequential damages.

       Plaintiff filed a Notice of Discrimination based on disability with the Equal Employment

Opportunity Commission on March 18, 2019 stating:

       I. I have been employed by the above employer since approximately July 2016 as
       an Operations Clerk II. My job duties require me to lift heavy objects and walk
       during an extended hour shift. I am an individual with a disability and a physical
       impairment which substantially effects a major life function. In March 2018, I took
       a medical leave of absence until July 2018. During this period, I learned that due to
       my job duties, one of my major life functions was negatively affected and required
       me to seek treatment and possible surgery. I was returned to work with medical
       restrictions of an 8 hour, sit down shift. I was accommodated and placed in a vacant
       teller position, however, in mid-October 2018, I was informed that I would no
       longer be accommodated and that I needed to return to my regular job duties.
       Because I was unable to return to my original job duties, I was forced to take a
       leave of absence without pay which I was approved to take until May 2019. On or
       about March 14, 2019, my manager informed me that if I did not return to work by
       April 1, 2019, I would be terminated. I believe that I could have continued to
       perform the teller job duties as an accommodation because there were teller
       positions that were vacant and worked by temporary employees.

       II. I believe that I was discriminated against and denied reasonable accommodation
       and discriminated against in violation of The Americans with Disabilities Act of
       1990, as amended.

(Doc. No. 5 at 13).

       The EEOC issued a Notice of Right stating that it was unable to conclude that the


                                                  2



          Case 3:20-cv-00440-RJC Document 6 Filed 10/09/20 Page 2 of 5
information establishes a violation of the statute. (Doc. No. 5 at 15). Plaintiff states that she

received the Notice of Right to Sue on March 5, 2020. (Doc. No. 5 at 6).

       Plaintiff states in her Amended Complaint that she was unable to file the Complaint within

90 days of receiving the Notice of Right to Sue due to COVID-19 and other “serious unfortunate

circumstances.” (Doc. No. 5 at 11-12).

       II.      STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

       III.     DISCUSSION

       The ADA prohibits employers from discriminating based on the known physical or mental

impairments of a “qualified individual with a disability.” 42 U.S.C. § 12101 et seq. To state an

ADA discrimination claim, a plaintiff must show that she (1) was a qualified individual; (2) was

discharged; (3) was fulfilling the legitimate expectation of the employer; and (4) the circumstances

of the discharge raise a reasonable inference of unlawful discrimination. Reynolds v. Am. Nat’l

Red Cross, 701 F.3d 143, 150 (4th Cir. 2012). To make out an ADA retaliation claim, a plaintiff

must establish: (1) she engaged in a protected activity; (2) her employer took adverse action against

her; and (3) a causal connection existed between the adverse activity and protected action.

Haulbrook v. Michelin N. Am., Inc., 252 F.3d 696, 706 (4th Cir. 2001).

       Liberally construing the Amended Complaint, Plaintiff has plausibly alleged that

                                                 3



             Case 3:20-cv-00440-RJC Document 6 Filed 10/09/20 Page 3 of 5
Defendant failed to provide a reasonable accommodation for Plaintiff’s disabilities, and terminated

her employment based on those disabilities and in retaliation for complaining about the lack of

accommodation. Therefore, these claims will be permitted to pass initial review.

       Plaintiff makes additional allegations, including for the invasion of her privacy, slander,

defamation, and the infliction of emotional distress. However, Plaintiff fails to support these

conclusory claims with any factual allegations. See Fed. R. Civ. P. 8(a) (requiring a short and plain

statement of the claim showing that the pleader is entitled to relief). Plaintiff has failed to state a

plausible claim for any of these alleged violations, and therefore, these claims will be dismissed

for failure to state a claim upon which relief can be granted.

       IV.     CONCLUSION

       Plaintiff’s Amended Complaint has passed initial review on claims of discrimination on

the basis of a disability and for retaliation. The remaining claims are dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2).

       IT IS, THEREFORE, ORDERED that:

       1.      The Amended Complaint has passed initial review for discrimination based on a

               disability and for retaliation, and the remaining claims are dismissed without

               prejudice.

       2.      IT IS FURTHER ORDERED that the Clerk is directed to mail summons forms

               to Plaintiff for Plaintiff to fill out and return for service of process on Defendant

               Wells Fargo Bank. Once the Court receives the summons form, the Clerk shall

               then direct the U.S. Marshal to effectuate service on Defendant pursuant to Rule

               4(c)(3). The Clerk is respectfully instructed to note on the docket when the form

               has been mailed to Plaintiff. All costs of service shall be advanced by the United

                                                  4



            Case 3:20-cv-00440-RJC Document 6 Filed 10/09/20 Page 4 of 5
   States. Any recovery in this action will be subject to payment of fees and costs,

   including service of process fees and the $400.00 filing fee.



                                 Signed: October 8, 2020




                                     5



Case 3:20-cv-00440-RJC Document 6 Filed 10/09/20 Page 5 of 5
